DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 10,617,997 B2.
At least the abstract associated w/ this U. S. Pat. 10,617,997 B2 mentions a method and system for abating the presence of pollutants (such as SiH4 and SiF4: please also note at least col. 4 lns. 28-42 and also NF3: please also note at least col. 3 lns. 19-23) present in an exhaust gas emitted from a CVD apparatus (please also note at least col. 4 lns. 22-27) associated w/ a semiconductor manufacturing facility (please also note col. 4 lns. 37-39) by injecting this exhaust gas into a reaction chamber via a vacuum pump (please also note at least col. 6 lns. 21-22) at reduced pressures (such as pressures that are preferably from 15 to 685 torr: please also note at least col. 6 lns. 21-36) together w/ an auxiliary reagent (such as water, air, oxygen, hydrogen, and/or hydrocarbon gas: please also note at least col. 5 lns. 19-28) so that the pollutants evidently react w/ these auxiliary reagents and are converted into by products via the effects of a DC arc plasma present w/in the reaction chamber (please also see at least col. 9 lns. 23-24).  The resulting by-products present in the effluent emitted from this reaction chamber are subsequently washed out of the effluent via the use of a downstream wet scrubber (please also note col. 9 lns. 26-33).  Lastly, at least the abstract also mentions the provision of a (secondary/auxiliary/additional?) “downstream vacuum pump” connected to an exhaust gas outlet.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
KR 2001 0 011 881 A; WO 2010 027 184 A2 and WO 2018 216 446 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736